Citation Nr: 0001629
Decision Date: 01/19/00	Archive Date: 03/02/00

DOCKET NO. 93-09 113               DATE JAN 19, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Chicago, Illinois

THE ISSUES

1. Entitlement to secondary service connection for degenerative
joint disease of the right shoulder.

2. Entitlement to an increased rating for the service-connected
residuals of a gunshot wound to the right shoulder, currently
evaluated as 20 percent disabling.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to December 1945.

This matter initially came to the Board of Veterans' Appeals
(Board) on appeal of an October 1991 rating decision of the RO.

The Board remanded this case for additional development of the
record in March 1995, September 1996 and January 1999.

FINDINGS OF FACT

The veteran's degenerative joint disease of the right shoulder is
not shown to have been caused or aggravated by his service-
connected residuals of a gunshot wound to the right shoulder.

CONCLUSION OF LAW

The veteran's degenerative joint disease of the right shoulder is
not proximately due to or the result of his service-connected
residuals of a gunshot wound to the right shoulder. 38 U.S.C.A.
1110, 1137, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 3.303,
3.310 (1999).

2 -

(The issue of an increased rating for the service-connected
residuals of a gunshot wound to the right shoulder will be
addressed in the Remand portion of this document.)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim
is plausible and capable of substantiation, and thus well grounded
within the meaning of 38 U.S.C.A. 5107(a). When a veteran submits
a well-grounded claim, VA must assist him in developing facts
pertinent to the claim. 38 U.S.C.A. 5107(a). The Board is satisfied
that all available relevant evidence has been obtained regarding
the veteran's claim, and that no further assistance to the veteran
is required to comply with 38 U.S.C.A. 5107(a).

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in line of duty, or
for aggravation of a pre-existing injury suffered or disease
contracted in line of duty. 38 U.S.C.A. 1110; 38 C.F.R. 3.303.
Regulations also provide that service connection may be granted for
any disease diagnosed after discharge when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d).

Service connection may be granted for disability which is
proximately due to or the result of a service-connected disease or
injury. 38 C.F.R. 3.310(a). When aggravation of a veteran's
nonservice-connected condition is proximately due to or the result
of a service-connected condition, such veteran shall be compensated
for the degree of disability over and above the degree of
disability existing prior to aggravation. Allen v. Brown, 7 Vet.
App. 439 (1995).

In determining whether service connection is warranted for a
disability, VA is responsible for determining whether the evidence
supports the claim or is in relative equipoise, with the veteran
prevailing in either event, or whether a preponderance of

- 3 -

the evidence is against the claim, in which case the claim is
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted hereinabove, the Board initially remanded this matter for
development of the record in March 1995. At that time, the Board
pointed out that recent x-ray studies had documented the presence
of degenerative joint disease in the right shoulder. Hence, it was
noted that such evidence raised an inextricably intertwined issue
of service connection for degenerative joint disease as secondary
to the veteran's service-connected residuals of a gunshot wound to
the right shoulder. In the remand order, the RO was directed to
afford the veteran a VA examination to include a determination as
to the medical probability that the veteran's degenerative joint
disease of the right shoulder was secondary to his service-
connected gunshot wound residuals.

The veteran was afforded this VA examination in June 1995. At that
time, a diagnosis of mild degenerative joint disease of the right
shoulder joint was rendered; however, no opinion as to the etiology
of such condition was provided. In a subsequent statement dated in
August 1995, the examining physician opined that the degenerative
joint disease of the right shoulder was not secondary to the
gunshot wound sustained in service, but did not supply any
rationale for this belief.

As a result, the Board remanded this matter once again in September
1996 and directed the RO to obtain the reasons and bases for the
August 1995 opinion that the veteran's degenerative joint disease
was not related to his service-connected gunshot wound residuals.
In January 1997, the examining physician included an additional
comment below the August 1995 addendum, specifically, that there
were no positive findings, no swelling, no deformity. Once again,
however, no explanation was provided as to why he believed that the
veteran's degenerative joint disease was not related to his
service-connected gunshot wound residuals.

In January 1999, the Board remanded this matter once again. At this
time, the RO was directed to afford the veteran another VA
examination, by a physician who had not previously examined him, to
include a determination as to the nature and etiology of the
claimed degenerative joint disease of the right shoulder. The
veteran

- 4 -

was afforded this VA examination in June 1999. At that time, it was
noted that x-ray studies performed within the last month showed
minimal degenerative changes in the right shoulder with no change
since 1991. The VA examining physician opined that there was no
relationship between these degenerative changes and the service-
connected gunshot wound residuals. The physician based his opinion
on the location of the wound scars, which he classified as more of
an upper arm wound as opposed to a shoulder wound, and the
degenerative changes in the shoulder joint.

Based on a review of the evidence as a whole, the Board finds that
the preponderance of the evidence is against a determination that
the veteran's degenerative joint disease of the right shoulder was
caused or aggravated by his service-connected gunshot wound
residuals. In doing so, the Board finds persuasive the opinion of
the VA examiner who reviewed the case in June 1999.

In light of the evidentiary record now before the Board, the Board
finds that the preponderance of the evidence is against the claim
of service connection for degenerative joint disease of the right
shoulder.

ORDER

Secondary service connection for degenerative joint disease of the
right shoulder is denied.

REMAND

As noted hereinabove, the Board most recently remanded this matter
in January 1999 in order to afford the veteran a VA examination to
determine the extent of the residuals of the gunshot wound of his
right shoulder, as well as the nature and likely etiology of the
claimed degenerative joint disease of the right shoulder. This
examination was conducted in June 1999, at which time, the
examining physician

- 5 -

attributed the limitations affecting veteran's right shoulder to
the residuals of the gunshot wound. The examiner went on to
explain, however, that an injection of Cortisone and Xylocaine that
the veteran had received in the region of the wound the prior week
had essentially masked any true findings relative to his service-
connected disability.

In light of this evidence, the Board finds that the veteran should
be afforded another VA examination in order to evaluate the current
severity of the service-connected residuals of a gunshot wound to
the right shoulder.

To ensure that VA has met its duty to assist the veteran in
developing the facts pertinent to his claim and to ensure full
compliance with due process requirements, the case is REMANDED to
the RO for the following development:

1. The RO should contact the veteran and request that he identify
the names, addresses and approximate dates of treatment for all VA
and non-VA healthcare providers who have treated him for the
service-connected right shoulder disability since June 1999. With
any necessary authorization from the veteran, the RO should attempt
to obtain copies of pertinent treatment records identified by the
veteran in response to this request, which have not been previously
secured, and associate them with the claims folder.

2. The RO should schedule the veteran for a VA examination in order
to determine the extent of the service-connected residuals of the
gunshot wound of his right shoulder. All indicated tests, including
range of motion studies, must be conducted. The claimsfolder must
be made available to and reviewed by the examiner prior to the
requested study. The examiner should fully describe the nature of
the gunshot wound residuals, to include a detailed account of the
muscle

- 6 -

injuries, muscle groups involved, nerve involvement, as well as the
nature and extent of any functional impairment caused or aggravated
by the gunshot wound residuals, including pain. The examiner should
state whether there is any atrophy, weakness, fatigability,
incoordination, or pain on movement of the shoulder due to the
service-connected wound. The examiner should identify any objective
evidence of pain or functional loss due to pain associated with the
gunshot wound residuals. The examiner should be requested to
provide an opinion as to the extent that pain limits his overall
functional ability. A compete rationale for any opinion expressed
must be provided. The examination report should be associated with
the claims folder.

3. After undertaking the development requested above to the extent
possible, the RO should again review the issue on appeal to include
consideration of the Court's holding in DeLuca. If the benefit
sought on appeal is not granted to the veteran's satisfaction, then
he and his representative should be issued a Supplemental Statement
of the Case and afforded a reasonable opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The veteran has the right to submit
additional evidence and argument on the matter or matters the Board
has remanded to the regional office. Kutscherousky v. West, 12 Vet.
App. 369 (1999). In taking this action, the Board implies no
conclusion as to any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other

- 7 -

appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West
Supp. 1999) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

8 - 


